 
EXHIBIT 10.2


 
Text marked by [ * * *] has been omitted pursuant to a Request for Confidential
Treatment and was filed separately with the Securities and Exchange Commission.






 


 


 
LICENSE AGREEMENT
 
between
 
LAURA ASHLEY, INC.
 
and
 
SIGNATURE EYEWEAR, INC.
 


 
Dated as of January 19, 2010

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
Section 1
Definitions
1
Section 2
Grant of License Rights
4
Section 3
Contract Term and Extension of Contract Term
5
Section 4
Payments
6
Section 5
Marketing and Promotional Activities
8
Section 6
Marking Licensed Articles; Advertising and Promotional Materials
8
Section 7
Undertakings, Representations and Warranties of the Parties
9
Section 8
Books and Records; Audits; Financial Statements
11
Section 9
Quality Standards; Compliance with Applicable Laws; Close-Out Sales, New Marks
12
Section 10
Insurance
14
Section 11
Indemnification
15
Section 12
Events of Default; Termination
16
Section 13
Inventory at License Termination or Expiration
19
Section 14
Ownership of Licensed Property
20
Section 15
Licensor’s Other Business
21
Section 16
Non-Agency
21
Section 17
Notices and Payments
21
Section 18
No Assignment; No Sublicense; Binding Effect
23
Section 19
Arbitration
23
Section 20
Contract Manufacturers
24
Section 21
Protection of Licensed Property
25
Section 22
Miscellaneous
26
Section 23
Limitation on Damages
28

 

--------------------------------------------------------------------------------


Section 24
Force Majeure
28
Section 25
No Franchise Relationship
29
Section 26
Confidentiality
29
Section 27
Licensee’s Performance After Effective Date
30



 


 
APPENDICES AND EXHIBITS
 
Licensed Marks and Licensed Designs
Appendix A
Distribution Channels
Appendix B
Licensed Articles
Appendix C
Corporate Standards Guide
Appendix D
Contract Manufacturing Agreement
Appendix E
Implementation Schedule
Exhibit 1
Licensed Product Final Approval Form
Exhibit 2
Territory
Exhibit 3



 

 
 
 
 

 

--------------------------------------------------------------------------------


LAURA ASHLEY, INC.
 
LICENSE AGREEMENT
 


 
THIS AGREEMENT (this “Agreement”) is made and entered into this 19th day of
January, 2010, by and between LAURA ASHLEY, INC., a corporation organized under
the laws of the Commonwealth of Massachusetts and having its principal office at
7000 Regent Parkway, Fort Mill, South Carolina 29715 (the “Licensor”); and
SIGNATURE EYEWEAR, INC., a corporation organized under the laws of the State of
California and having its principal office at 498 North Oak Street, Inglewood,
CA 90302 (the “Licensee”).
 
WHEREAS, Licensor has the exclusive right in various countries around the world
to use and sub-license the use of the LAURA ASHLEY® brand name and distinctive
logo as well as particular trademarks and distinctive graphic designs on or in
connection with the manufacture, importation, distribution, marketing and sale
of certain products;
 
WHEREAS, Licensee wishes to license from Licensor the right to use certain
trademarks (the “Licensed Marks”) and certain distinctive graphic designs and
patterns (the “Licensed Designs”) identified on Appendix A attached hereto for
the purposes and subject to the terms and conditions set forth herein;
 
WHEREAS, Licensor is willing to grant to Licensee a limited right and license to
use the Licensed Marks and Licensed Designs for the purposes and subject to the
terms and conditions set forth herein; and
 
WHEREAS, with the concurrence of Laura Ashley Limited, an Affiliate of Licensor,
it is the intention of the parties that this Agreement shall replace that
certain License Agreement by and between Laura Ashley Manufacturing B.V. and USA
Optical Distributions, Inc. dated May 29, 1991, as subsequently amended and
assigned (the “Original Agreement”).
 
NOW, THEREFORE, in consideration of the mutual promises and covenants expressed
herein, the parties hereto, intending to be legally bound, agree as follows:
 
1.   Definitions.   As used herein, the following terms shall be defined as set
forth below:
 
(a) “Affiliate” shall mean any Company that directly or indirectly owns or
controls, that is directly or indirectly owned or controlled by, or that is
under common ownership or control with the referenced Company, including without
limitation all parents and subsidiaries.
 
(b) “AMR Period” shall mean a twelve (12) month period commencing January 1. 
 

--------------------------------------------------------------------------------


(c) “Articles” shall mean ophthalmic frames for prescription eyeglasses,
sunglasses, eyeglass cases and other accessories and related items.
 
(d) “Calendar Quarter(s)”, “Quarter(s)” or “Quarterly” shall mean the three
month periods of time consisting of January through March; April through June;
July through September; and October through December.
 
(e) “Close-Out Sales” shall mean sales of Licensed Articles which Licensee has
determined to be “close-out goods” (as defined in Section 9(j) of this
Agreement) at prices less than Licensee’s cost of such Licensed Articles plus
twenty percent (20%).  For purposes of this definition, “cost” of the Licensed
Articles means the direct manufacturing cost of goods paid by Licensee,
including the costs of eyeglass cases, plus freight, transit insurance and
delivery charges of the Licensed Articles to Licensee’s executive offices or a
designated warehouse.
 
(f) “Company” shall mean an individual, a partnership, a corporation, a limited
liability company, a trust, an estate, a joint venture, an unincorporated
association or a government entity.
 
(g) “Competitor” shall mean any Company which sells or has an Affiliate which
sells women’s and children’s apparel and related items under a recognized
lifestyle brand name in the same competitive price range as the Licensor’s
apparel.
 
(h) “Confidential Information” shall mean any information known to or used by a
party (whether or not owned or developed by the party) that is not generally
known to persons in the trade or business or industry of the party possessing
such information, but excluding Confidential Agreement
Information.  Confidential Information includes, but is not limited to, the
following: all trade secrets of a party; all information that prior to
disclosure a party has marked as “confidential” or has characterized otherwise
(either in writing or orally) as confidential; all nonpublic information
concerning the party’s products or services, prospective products or services,
research, prices, discounts, costs, marketing plans, marketing techniques,
market studies, test data, client identities, client lists and records,
suppliers and contracts; a party’s business records and plans; a party’s
personnel files; all financial information of or concerning the party; and all
information relating to operating system software, application software,
software and system methodology, hardware platforms, technical information,
inventions, computer programs, source codes, technical specifications, computer
hardware or software manuals, all training or instruction manuals, all data on
all computer systems, passwords, and user codes.  For purposes hereof,
Confidential Information shall not include information (i) which becomes or at
the time of disclosure to a party already is known to the public through no
fault of the party receiving such information; (ii) which is disclosed to a
party by a third party entitled to disclose it; (iii) which already is known to
a party prior to receipt from the other; (iv) which a party has divulged to
third parties on an unrestricted basis; or (v) which is developed by a party
independently of the information furnished to that party by the other.
 
2

--------------------------------------------------------------------------------


(i) “Confidential Agreement Information” shall mean the terms and conditions of
this Agreement (but not the existence of this Agreement or the license
hereunder), including financial and other information concerning the marketing,
distribution, sales and advertising of Licensed Articles and royalties under
this Agreement except to the extent publicly disclosed in accordance with
Section 26 of this Agreement.
 
(j) “Contract Term” shall mean the time periods set forth in this Agreement and
designated as the “Initial Term” and the “Extension Term” during which Licensee
shall have the right and license to use the Licensed Property as provided
herein.
 
(k) “Customer” or “Customers” shall mean those Companies comprising the
Distribution Channels.  Unless otherwise approved in writing by Licensor, no
retail store(s) which is (are) owned or operated by an Affiliate of Licensee
shall be a Customer hereunder.
 
(l) “Distribution Channels” shall mean those retail channels of distribution
described on Appendix B attached hereto as may be amended from time to time with
the written consent of Licensee and Licensor.
 
(m) “Effective Date” shall mean January 1, 2009.
 
(n) “Implementation Schedule” shall mean the schedule set forth on Exhibit 1
attached hereto, which schedule provides the timetable for the implementation of
the terms of this Agreement.
 
(o) “Licensed Articles” shall mean those particular products listed on Appendix
C attached hereto and on or in connection with which the Licensed Property is
displayed.
 
(p) “Licensed Property” shall mean the Licensed Marks and the Licensed Designs.
 
(q) “Net Sales” shall mean gross sales of Licensed Articles sold by Licensee to
the Customers, less customary trade discounts, shipping and freight charges paid
by Licensee and not billed separately to Customers, transit insurance charges,
merchandise returns and allowances, cooperative advertising allowances given to
Customers and any sales, excise or use taxes paid (but in no event shall any
income taxes be deducted from gross sales of Licensed Articles for the purpose
of calculating Net Sales).  No sales of Licensed Articles to Licensor or any
Affiliate of Licensor shall be included in Licensee’s gross sales of Licensed
Articles for purposes of calculating Net Sales.
 
(r) “Product Approval Form” shall mean one or more forms signed by Licensor
authorizing the commencement of marketing and distribution of Licensed Articles
by Licensee, samples of which are attached hereto as Exhibit 2.
 
(s) “Territory” shall mean those jurisdictions listed on Exhibit 3 attached
hereto.
 
3

--------------------------------------------------------------------------------


2.   Grant of License Rights.
 
(a) During the Contract Term set forth in Section 3 of this Agreement, Licensor,
subject to the terms and conditions herein, hereby grants to Licensee, without
the right to grant sublicenses except as may be otherwise provided herein, (i) a
limited, nontransferable, exclusive right and license to manufacture, have
manufactured on its behalf and market, sell and distribute Licensed Articles in
the Territory to the Customers; and (ii) a limited, nontransferable,
nonexclusive right and license to use and permit the Customers to use the
Licensed Property in connection with the advertising and promotion of all
Licensed Articles in the Territory.  The Licensed Property may not be used by
Licensee, or anyone acting for Licensee, on any products other than the Licensed
Articles or on or in connection with any other goods or services.
 
(b) Nothing contained herein shall prohibit Licensor from manufacturing,
marketing and distributing products, other than the Licensed Articles (except as
allowed below), on or in connection with which the Licensed Property is used or
displayed, whether such products are of the type currently being manufactured by
Licensor, or of a new type or variation of products not being manufactured by
Licensor on the date hereof.  Further, Licensor shall have the right to purchase
the Licensed Articles from Licensee at Licensee’s then current standard
wholesale price less thirty-five percent (35%), for sale through stores or other
outlets owned or franchised by Licensor.  Specifically nothing contained herein
shall prohibit Licensor or be deemed to prohibit Licensor from entering into
franchise arrangements for the operation of stores in the Territory known
generally as “Laura Ashley” stores, or some variation thereof (the “LA Stores”);
and in such event Licensor and/or the franchisee shall have the right to use the
Licensed Property and to manufacture, have manufactured on its behalf and sell
products displaying the Licensed Property which would otherwise be considered
“Licensed Articles” under this Agreement without such manufacture or sale of the
products or use of the Licensed Property constituting a violation or breach of
this Agreement, provided such products are sold only in the LA Stores.  Licensor
and/or a franchisee of Licensor operating an LA Store or multiple LA Stores
first shall offer to purchase the Licensed Articles from Licensee at Licensee’s
then current standard wholesale price less thirty-five percent (35%).  Licensee
in its sole discretion may agree either to sell or not to sell the Licensed
Articles to Licensor and/or a franchisee; but in the event Licensee declines to
sell the Licensed Articles to Licensor and/or a franchisee, Licensor and/or a
franchisee shall be free to obtain the Licensed Articles from another source.
 
(c) During the Contract Term, Licensee shall not engage in any activities which
might adversely affect Licensor’s rights in the Licensed Property or could be
reasonably foreseen to diminish materially Licensee’s ability to meet its
obligations under this Agreement.  Further, Licensee expressly agrees that as a
condition to Licensor’s grant of the right and license described herein,
Licensee shall not make, advertise, promote, distribute or sell any products or
offer or perform any service which in Licensor’s sole discretion, demeans,
damages or in any way adversely affects the “Laura Ashley image” or Licensor’s
goodwill and reputation symbolized by the Licensed Property; and in the event
Licensor objects to any product, service, action or activity of Licensee on the
grounds that it violates this provision of this Agreement, Licensee immediately
shall discontinue such offensive action following its receipt of notice from
Licensor; and if Licensee refuses to do so, Licensor may terminate immediately
this Agreement and the right and license granted hereunder.
 
4

--------------------------------------------------------------------------------


(d) By separate agreement between Licensee and Laura Ashley Limited (“LA Ltd.”)
the parties have agreed that LA Ltd. shall not grant a license to a third party
to use the Licensed Property on or in connection with the Licensed Articles in
any country not included on the list of countries attached hereto as Exhibit 3
(an “Excluded Country”) until LA Ltd. first has offered a license in that
Excluded Country to Licensee.  In the event of Licensee desires to extend the
right and license granted hereunder to an Excluded Country, Licensee shall give
Licensor notice of this desire and if LA Ltd. concurs Licensor and LA Ltd. shall
take the appropriate steps to amend Exhibit 3 accordingly.
 
3.   Contract Term and Extension of Contract Term.  The Contract Term shall
commence on the Effective Date and it shall, subject to possible early
termination in accordance with Section 12 hereof, continue in full force and
effect until December 31, 2011 (the “Expiration Date”), which period of time
shall be referred to herein as the “Initial Term.”  Provided (i) the Initial
Term has not been terminated early; (ii) Licensee has performed in all material
respects all its obligations under this Agreement and is not in default with
respect to any obligation hereunder, including in particular but not limited to
the timely payment of royalties due and the timely delivery of accurate reports
to Licensor as required hereunder; (iii) Licensee has satisfied any increased
insurance coverage requirements set forth in Section 10 of this Agreement; and
(iv) at least nine (9) months prior to the Expiration Date, Licensor shall have
received from Licensee a written notice requesting an extension of the Initial
Term, the Contract Term shall be extended to December 31, 2014 (which period of
time shall be referred to herein as the “Extension Term”); provided not later
than six (6) months prior to the Expiration Date the parties shall have
negotiated and executed a written term extension agreement containing any and
all changes to this Agreement which the parties have agreed to modify.  Except
with respect to the amounts of Annual Minimum Royalty (as hereinafter defined)
due during the Extension Term, and any other terms and conditions of this
Agreement which the parties agree should be modified with respect to the
Extension Term, all the other terms and conditions set forth in this Agreement
shall remain in full force and effect during the Extension Term, including in
particular but not limited to Licensor’s right to terminate this Agreement and
the right and license granted hereunder in accordance with Section 12
hereof.  In the event the Initial Term will not be extended as provided herein,
Licensee acknowledges that during the remainder of the Initial Term, or during
the remainder of the Extension Term if the Initial Term has been extended,
Licensor in its sole discretion may contact and negotiate with parties
interested in becoming licensees for products identical to the Licensed Articles
following the expiration of the Initial Term or the Extension Term, as the case
may be.
 
4.   Payments.
 
(a) Annual Minimum Royalty.  In consideration of the right and license granted
by Licensor to Licensee hereunder, during the Initial Term of this Agreement
Licensee shall pay to Licensor an annual minimum royalty, which shall be
non-refundable in whole or in part in the event of the early termination of the
Contract Term (the “Annual Minimum Royalty”), in the following amounts:
 
5

--------------------------------------------------------------------------------


(i) with respect to the AMR Period during the Initial Term commencing on the
Effective Date and concluding December 31, 2009, the sum of $[***];
 
(ii) with respect to the AMR Period during the Initial Term  commencing January
1, 2010, and concluding December 31, 2010, the sum of $[***];
 
(iii) with respect to the AMR Period during the Initial Term  commencing on
January 1, 2011 and concluding December 31, 2011, the sum of $[***]; and
 
(iv) with respect to each AMR Period comprising the Extension Term, a reasonable
amount to be established by Licensor and Licensee at the time the decision to
extend the Initial Term is made, but not less than an amount equal to the amount
of Annual Minimum Royalty paid during the immediately preceding AMR Period
increased by [***].  Thus, the Annual Minimum Royalty due with respect to the
first AMR Period of the Extension Term would be $[***].
 
(b) Earned Royalty.
 
(i) In consideration of the right and license granted by Licensor to Licensee
hereunder, during the Initial Term and the Extension Term if any, except with
respect to Close-Out Sales, Licensee shall pay to Licensor an earned royalty
(the “Earned Royalty”) in the amount of [***] of the Net Sales of Licensed
Articles sold in the Territory to the Customers.  The Licensed Articles will be
deemed sold when shipped or billed (whichever event occurs first) by Licensee to
the Customers.
 
(ii) With respect to all Close-Out Sales of Licensed Articles, Licensee shall
pay to Licensor an earned royalty (the “Close-Out Sales Royalty”) in the amount
of [***] of Close-Out Sales of Licensed Articles sold in the Territory to the
Customers.  The Licensed Articles sold as Close-Out Sales shall be deemed sold
when shipped or billed (whichever occurs first) by Licensee to
Customers.  Close-Out Sales may not exceed [***] of Licensee’s total gross sales
of Licensed Articles during any AMR Period.  Further, Close-Out Sales may occur
only for the purpose of liquidating Licensee’s inventory of certain Licensed
Articles and shall not include promotional sales or giveaways of Licensed
Articles.
 
(c) Schedule of Payments.  The Earned Royalty shall be accounted for and paid to
Licensor quarterly within thirty (30) days after the last day of each Calendar
Quarter (i.e., by April 30, July 30, October 30 or January 30, as applicable);
or upon early termination or expiration of the Contract Term, within ten (10)
days following the conclusion of the Sell-Off Period (as hereinafter defined) or
any earlier effective date of termination as may be established
 
6

--------------------------------------------------------------------------------


by the parties hereto.  Following the conclusion of each AMR Period, an
accounting shall be conducted to ensure that with respect to that AMR Period
Licensee shall have paid to Licensor the greater of (i) the amount of the Annual
Minimum Royalty due with respect to that AMR Period, or (ii) the Earned Royalty
due with respect to Net Sales of Licensed Articles which occurred during that
AMR Period.  To the extent the Earned Royalty paid with respect to that just
concluded AMR Period is less than the Annual Minimum Royalty due for that AMR
Period, Licensee shall pay that shortfall amount to Licensor no later than
January 30 following the end of that AMR Period.  There shall be no carryover of
Earned Royalty from one AMR Period to another.  All payments due Licensor
hereunder shall be made in United States currency and delivered to Licensor at
the address set forth herein at Section 17, or at such other address as Licensor
may specify by notice to Licensee.
 
(d) Quarterly Reports.  Licensee shall deliver to Licensor, together with each
payment of Earned Royalty, a statement (the “Quarterly Report”) certified by a
duly authorized officer of Licensee as accurate in a form substantially as shown
on Exhibit 4 attached hereto, including a computation of the amount of Earned
Royalty payable for the Calendar Quarter (or shorter period, if applicable) then
concluded.  With respect to the fourth Calendar Quarter of each AMR Period, the
Quarterly Report also shall contain a calculation of the amount of any Annual
Minimum Royalty which is due Licensor with respect to the just concluded AMR
Period.
 
(e) Late Charges and Interest.  For each payment of Earned Royalty and Annual
Minimum Royalty which Licensor receives more than five (5) business days
following the due date for such payment, in addition to any other rights and
remedies which Licensor may have under this Agreement, Licensor shall be
entitled to receive a late charge equal to five percent (5%) of the overdue
payment; and in addition, Licensor shall be entitled to receive interest on the
amount of the overdue payment accrued from the date such payment was due until
paid in full at a rate equal to the lesser of eighteen percent (18%) per annum
or the maximum rate then allowable under applicable state law.  Licensor shall
invoice Licensee for the late charge(s) and interest due; and within five (5)
days of its receipt of such invoice, Licensee shall pay Licensor the invoiced
amount in full.  If Licensee fails to pay any such invoice for the late
charge(s) and interest due within the prescribed time, such failure shall
constitute an event of default under this Agreement and Licensor then may pursue
such rights and remedies as are provided under this Agreement, including the
right to terminate this Agreement and the right and license granted herein in
accordance with Section 12(a) of this Agreement.
 
(f) Taxes.  Licensee shall withhold from all payments of Earned Royalty and
Annual Minimum Royalty due Licensor pursuant to this Agreement any sums required
to be withheld for the account of Licensor under the applicable tax laws of any
jurisdiction comprising the Territory.  Licensee shall pay such sums to the
appropriate tax authorities and shall furnish Licensor with the official tax
receipt or other appropriate evidence of payment issued by such tax authorities.
 
7

--------------------------------------------------------------------------------


5.   Marketing and Promotional Activities.
 
(a) Annual Sales Plan.  No later than January 15, 2010, Licensee shall submit to
Licensor for Licensor’s approval a written sales plan (the “Annual Sales Plan”)
describing the sales and marketing plan for Licensed Articles for the 2010 AMR
Period.  The Annual Sales Plan, which shall be in the same format and contain
substantially the same information (including an estimate of the total Net Sales
of all Licensed Articles during the upcoming AMR Period), as the sample Annual
Sales Plan previously submitted to and approved by Licensor shall be updated and
resubmitted annually to Licensor for Licensor’s approval on or before January 15
(or if such date is not a business day, the following business day) of each AMR
Period comprising the Contract Term.
 
(b) Marketing and Promotional Expenditures.  In implementing the Annual Sales
Plan, Licensee hereby agrees to spend for advertising and promoting the Licensed
Articles during each AMR Period during the Contract Term, commencing with the
AMR Period starting January 1, 2010, at least an amount equal to [***] of Net
Sales of Licensed Articles occurring during the preceding AMR Period (the
“Minimum Advertising Expenditure”); provided however, that during any AMR Period
at least [***] of the Minimum Advertising Expenditure shall be spent for print
advertising in suitable trade and consumer publications and/or for co-operative
advertising with the Customers.  In the discretion of Licensor, the failure by
Licensee to spend the Minimum Advertising Expenditure set forth herein during
any AMR Period, shall be deemed either an event of default under Section 12(a)
hereof, or the amount of any deficiency shall be added to the Minimum
Advertising Expenditure for the following AMR Period.  Licensee understands and
acknowledges that, in addition to the Minimum Advertising Expenditure which
Licensee is required to make hereunder, and any additional expenses incurred by
Licensee for the advertising and promotion of the Licensed Articles, Licensor in
its sole discretion may elect to conduct its own advertising campaign(s)
designed to increase the public awareness of the LAURA ASHLEY® brand generally,
the cost of which shall be paid solely by Licensor.
 
6.   Marking Licensed Articles; Advertising and Promotional Materials.
 
(a) The Licensed Property shall be displayed by Licensee only in strict
conformity with the written display standards and specifications (the “Corporate
Standards Guide”) attached hereto as Appendix D, and the Corporate Standards
Guide as it may be amended from time to time by Licensor after giving at least
ninety (90) days prior notice of any such modification to Licensee.  Failure to
display the Licensed Property in strict conformity with the Corporate Standards
Guide shall be an event of default under this Agreement as described in Section
12 hereof.
 
(b) No container, package, carton, wrapper, advertising or promotional piece (in
whatever medium), or any other material used in connection with the Licensed
Articles shall be published or otherwise distributed to the public or to the
Customers by Licensee without the prior written approval of Licensor.  Once
Licensor has approved an item, Licensee shall not make any change to the item,
other than a non-material change to an advertising or promotional piece, without
Licensor’s prior written approval.  Licensor and Licensee may agree on the
placement of an appropriate copyright notice on graphic materials used by
Licensee in connection with the Licensed Articles.
 
8

--------------------------------------------------------------------------------


(c) Licensee shall bear the cost of producing all advertising, promotional,
packaging and other materials on which Licensee displays the Licensed Property.
 
(d) In the event that Licensee permits a Customer to use the Licensed Property
in connection with the advertising and promotion of the Licensed Articles
hereunder, Licensee shall ensure that the Customer complies in all respects with
the requirements imposed on Licensee by this Section 6, including in particular
the obligation to obtain the prior written approval of Licensor with respect to
any advertising or promotional piece (in whatever medium) that displays the
Licensed Property which the Customer intends to use.
 
(e) Licensor shall not unreasonably withhold or delay giving any approval or
consent required or requested of it under this Section 6 or elsewhere under this
Agreement; and wherever possible Licensor will give Licensee a written
explanation of its reasons for denying such approval or consent in order to
allow Licensee to make such modifications as may be necessary to deal
satisfactorily with such objections as Licensor may have.
 
7.   Undertakings, Representations and Warranties of the Parties.
 
(a) Licensee agrees that the right and license granted under this Agreement are
conditioned upon Licensee’s using commercially reasonable efforts and
undertaking all reasonable actions at Licensee’s sole expense to maximize sales
of the Licensed Articles to the Customers.  Licensee shall not in any way use
the Licensed Property except as specifically authorized by this Agreement.
 
(b) With respect to each AMR Period during the Contract Term commencing with the
AMR Period beginning January 1, 2010, at its sole expense Licensee shall provide
to Licensor at least four (4) new model images showing the Licensed Articles
which Licensor can use for its own marketing purposes.  Licensee shall take all
necessary actions to ensure that during the Contract Term Licensor has the
rights to use all such images in the United States, Canada and Mexico.
 
(c) Licensee agrees that it will fulfill its obligations under this Agreement in
accordance with the Implementation Schedule set forth on Exhibit 1 attached
hereto.
 
(d) Licensee shall not sell the Licensed Articles to any person who is not a
Customer or to any Customer which Licensee knows or has reason to suspect to be
reselling or shipping the Licensed Articles outside the Territory or
participating in any arrangement the result of which is the resale or shipment
of the Licensed Articles outside the Territory.
 
(e) Licensee represents and warrants as follows:
 
(i) Licensee is a corporation duly formed and existing under the laws of the
jurisdiction of its formation, and is properly qualified to conduct business in
that jurisdiction and in all other places where qualification to conduct
business is required;
 
9

--------------------------------------------------------------------------------


(ii) Licensee has the requisite corporate power and authority to enter into this
Agreement and the execution and delivery of this Agreement and Licensee’s
performance of its duties and obligations hereunder have been authorized by
appropriate corporate action;
 
(iii) Licensee’s execution and delivery of this Agreement and Licensee’s
performance of its duties and obligations hereunder will not violate or
constitute a default under any other agreement to which Licensee is a party;
 
(iv) the Licensed Articles will  be of a quality substantially consistent with
the standards specified in the “Product Specifications” (as hereinafter defined)
and will be sold subject to Licensee’s standard product warranty which protects
buyers from defects or error in design or workmanship;
 
(v) the Licensed Articles will be of merchantable quality and shall be fit for
the purposes for which they are intended and shall be sold subject to Licensee’s
standard product warranty; and
 
(vi) Licensee shall not violate the rights of any third party in the
advertising, manufacture or distribution of the Licensed Articles, provided
however, it shall not be a breach of this representation and warranty if the
violation of a third party’s rights is due to Licensee’s use of the Licensed
Property pursuant to this Agreement.
 
(f) Licensor represents and warrants as follows:
 
(i) Licensor is a corporation duly formed and existing under the law of the
jurisdiction of its incorporation, and is properly qualified to conduct business
in that jurisdiction and in all other places where it conducts business;
 
(ii) Licensor has the requisite corporate power and authority to enter into this
Agreement and the execution and delivery of this Agreement and Licensor’s
performance of its duties and obligations hereunder have been authorized by
appropriate corporate action;
 
(iii) Licensor’s execution and delivery of this Agreement and Licensor’s
performance of its duties and obligations hereunder will not violate or
constitute a default under any other agreement to which Licensor is a party;
 
(iv) Licensor has the right and authority to license the Licensed Property as
set forth herein; and
 
(v) there are no claims, actions, lawsuits or proceedings commenced, pending or
threatened against Licensor which will or might adversely
 
10

--------------------------------------------------------------------------------


affect the grant of the license, rights, and benefits to Licensee hereunder;
and, to the best of its knowledge, Licensor knows of no grounds existing on the
Effective Date on which claims, actions, lawsuits or proceedings might be
commenced against Licensor with respect to the Licensed Property.
 
8.   Books and Records; Audits; Financial Statements.
 
(a) Licensee shall prepare and maintain complete and accurate books of account
and records (specifically including without limitation the originals or copies
of documents supporting entries in the books of account and records) covering
all transactions arising out of or relating to this Agreement.  Licensor and its
duly authorized representatives, upon appropriate advance notice to Licensee,
shall have the right, during regular business hours, for the duration of this
Agreement, and for a term of three (3) years following the early termination or
the expiration of this Agreement, to audit said books of account and records and
examine all other documents and materials in the possession of, or under the
control of, Licensee with respect to the subject matter of this Agreement.  All
such books of account, records and documents shall be kept available by Licensee
for at least three (3) years after the early termination or expiration of this
Agreement.
 
(b) If, as a result of any audit of Licensee’s books and records, it is shown
that with respect to any Calendar Quarter during the Contract Term, payments
made to Licensor pursuant to Section 4 above were less than the amount which
actually should have been paid, Licensee immediately shall pay such shortfall to
Licensor; and if the amount of this shortfall is equal to five percent (5%) or
more of the payment actually due Licensor, Licensee shall reimburse Licensor for
the cost to Licensor of such audit.  Such payments shall be made within ten (10)
business days following delivery to Licensee of a written demand for payment by
Licensor.
 
9.   Quality Standards; Compliance with Applicable Laws; Close-Out Sales; New
Marks.
 
(a) Licensee acknowledges that the sale of Licensed Articles of poor quality to
the Customers and/or the failure of Licensee to deliver the Licensed Articles to
the Customers in a timely manner will have an adverse effect on Licensor’s name,
business reputation, business and business prospects and will cause Licensor
irreparable harm.  Licensee therefore covenants and agrees that (i) all Licensed
Articles shall be manufactured in a manner consistent with the standards
specified in the “Product Specifications” as hereinafter defined and will
consist of a quality of materials which is equal to or better than the quality
of materials set forth in the Product Specifications; (ii) the Licensed Property
will be used and displayed at all times in strict conformity with the Corporate
Standards Guide; (iii) Licensee shall comply with the additional terms and
conditions set forth in the Product Approval Form; and (iv) the Licensed
Articles shall be delivered to the Customers in a timely manner according to the
timetables agreed to by the Customers and Licensee.
 
11

--------------------------------------------------------------------------------


(b) Upon written request of Licensor, Licensee shall provide Licensor with a
copy of Licensee’s written product specifications and tolerances (the “Product
Specifications”) regarding the manufacture of the Licensed Articles.
 
(c) At least thirty (30) days prior to the scheduled date for commencing
distribution of any product comprising the Licensed Articles, Licensee shall
submit to Licensor for its approval, sufficient samples of each item comprising
the Licensed Articles to be manufactured and sold by Licensee, together with the
containers, packages, cartons and the like therefor, so that Licensor, in its
sole discretion, shall be satisfied that Licensee will be able to meet and
maintain the quality standards established hereunder for the Licensed
Articles.  Licensee must submit samples from each and every location which will
manufacture and ship the Licensed Articles hereunder.
 
(d) Upon being satisfied with the quality of the samples of the Licensed
Articles and the Annual Sales Plan submitted, Licensor shall deliver a Product
Approval Form to Licensee with respect to all or particular items comprising the
Licensed Articles.  No item comprising the Licensed Articles shall be
manufactured, sold or distributed by Licensee until Licensor has delivered a
Product Approval Form covering that item.
 
(e) Subsequent to the issuance of a Product Approval Form, Licensee shall not
make any change in the Licensed Articles or the containers, packages, cartons or
the like without Licensor’s prior written approval, which may be withheld in
Licensor’s reasonable discretion.
 
(f) During the Contract Term, upon request of Licensor, Licensee shall submit,
at no cost to Licensor, randomly selected then current production samples of
each item of the Licensed Articles from each facility manufacturing the Licensed
Articles so that Licensor may assure itself of the maintenance of the quality
standards set forth in the Product Specifications.  Licensor also shall have the
right, upon reasonable advance notice to Licensee, to (i) inspect the
manufacturing process for each item comprising the Licensed Articles produced
under this Agreement at whatever place or places they may be manufactured; (ii)
inspect any warehouses or distribution facilities being used by Licensee to
distribute the Licensed Articles; and (iii) randomly collect samples of the
Licensed Articles and any advertising, promotional, packaging and other
materials on or in connection with which the Licensed Property is displayed.
 
(g) If, at any time, any item comprising the Licensed Articles or any
advertising, promotional item, packaging or other materials on or in connection
with which the Licensed Property is displayed is disapproved by Licensor,
Licensor shall so advise Licensee and, upon Licensee’s receipt of such advice,
Licensee shall immediately cease production and/or distribution of the defective
item and further shall undertake immediate steps to correct the defect.  If the
defect is not immediately corrected, or steps satisfactory to Licensor are not
initiated which will correct the defect, the Product Approval Form with respect
to that defective item shall be deemed revoked. Thereafter, Licensee shall not
manufacture or ship that item until a new Product Approval Form has been issued
for that item.
 
(h) Each item comprising the Licensed Articles shall be manufactured, packaged,
labeled, sold and distributed in accordance with all applicable national, state,
territorial,
 
12

--------------------------------------------------------------------------------


local or other laws and regulations.  Licensor’s approval of any sample or any
advertising, promotional item, packaging or other materials shall not be
construed to mean that Licensor has determined that the sample or any
advertising, promotional item, packaging or other materials is free of any
defects or errors in design, workmanship, content or otherwise conforms to the
laws or regulations of any jurisdiction.
 
(i) Licensee shall display the Licensed Property only in such form and manner as
is specifically approved by Licensor.  Licensee also shall cause to appear on
each item comprising the Licensed Articles, and the containers, packages,
cartons and the like for the Licensed Articles, such legends, markings and
notices as may be required by any law or regulation of the jurisdictions
comprising the Territory, required pursuant to the Corporate Standards Guide or
as Licensor reasonably may request.  Upon receiving notice from Licensor that
Licensee’s use of a legend, registration notice or a trademark/service mark
symbol is incorrect or otherwise deemed unacceptable, Licensee promptly shall
modify such legend, notice or symbol as required by Licensor.
 
(j) Licensee may sell close-out goods (as hereinafter defined) comprising the
Licensed Articles provided that  (i) the total amount of Close-Out Sales in any
AMR Period does not exceed an amount equal to [***] of Licensee’s total annual
gross sales of the Licensed Articles during such AMR Period; and (ii) such
close-out goods are sold only to Customers. The Quarterly Report shall include
an itemized statement identifying all Close-Out Sales and quantities sold and
showing how the royalty payments were calculated.  For purposes of this
Agreement, “close-out goods” shall mean items comprising the Licensed Articles
which Licensee reasonably and in good faith has determined are unsaleable at
original prices due to style or customer preference changes or are unsaleable at
original prices due to season change.
 
(k) Except as may be approved by Licensor in advance, Licensee shall not permit
any close-out goods to be disposed of within or outside the Territory in any
manner except by sale by Licensee as prescribed herein.  In the event a contract
manufacturer has in its inventory Licensed Articles which have become close-out
goods, Licensee shall instruct that contract manufacturer to destroy those
Licensed Articles.
 
(l) If Licensor adopts or otherwise becomes entitled to license a new trademark
or a variation of a Licensed Mark for use on or in connection with the Licensed
Articles (a “New Mark”), Licensor, in its sole discretion, may designate such
New Mark as one of the Licensed Marks hereunder.  Licensee shall use such New
Mark on or in connection with the Licensed Articles in accordance with the
provisions of this Agreement.  Licensee hereby acknowledges and agrees that in
the event Licensee in any manner participates in or contributes to the creation,
development and selection of a New Mark, Licensor or Licensor’s designee, shall
be the sole owner of that New Mark and any applications to register a trademark
and registrations thereof in all jurisdictions throughout the world; and to the
extent Licensee has or acquires any property rights in said New Mark, Licensee
hereby assigns to Licensor for no additional consideration all its right, title
and interest in said New Mark and any applications to register a trademark and
registrations thereof throughout the world. Licensor, or its designee, shall
bear the entire cost of registering or otherwise protecting and enforcing its
rights in a New Mark.
 
13

--------------------------------------------------------------------------------


10.   Insurance.
 
(a) At its expense, Licensee shall procure and maintain in full force and effect
at all times during which the Licensed Articles are being sold, and for a period
of three (3) years thereafter, with commercial insurance carriers acceptable to
Licensor, at least Five Million Dollars ($5,000,000) of primary products
liability insurance coverage with respect to its manufacture and sale of the
Licensed Articles.  Such insurance coverage shall name Licensor as an additional
insured and shall provide for a minimum of twenty (20) days’ prior written
notice to Licensor in the event of an intent by Licensee or the insurance
carriers to cancel or substantially modify the insurance coverage.  Such
insurance coverage may be obtained in conjunction with a policy of product
liability insurance which covers other products manufactured and/or sold by
Licensee.
 
(b) Licensee represents and warrants to Licensor that it has obtained and will
maintain during the Contract Term adequate business insurance coverages in such
amounts so that in the event of a loss or claim Licensee will be able to fulfill
its obligations under this Agreement and/or that are required by the laws and
regulations of any jurisdiction in which Licensee manufacturers, distributes or
sells the Licensed Articles.
 
(c) Licensee shall, on an annual basis within thirty (30) days after the
beginning of each AMR Period commencing with the 2010 AMR Period, furnish or
cause to be furnished to Licensor a certificate(s) of insurance, or upon
Licensor’s request, a certified copy of said insurance policy(ies), evidencing
the maintenance of the insurance coverages required by Section 10(a).
 
(d) Prior to the expiration of the Initial Term, Licensor shall have the right
to review the insurance requirements set forth in this Section 10, and if
Licensor, in its good faith business judgment believes that such requirements do
not adequately protect Licensor, and Licensee has had any claim against its
primary product liability insurance in excess of $ 250,000, Licensor and
Licensee jointly shall determine an appropriate increase in the insurance
coverages to be maintained by Licensee.  If after good faith efforts Licensor
and Licensee cannot agree on the amount of the increased insurance coverages,
Licensor may elect not to extend the Term of this Agreement notwithstanding the
provisions set forth in Section 3 of this Agreement.
 
11.   Indemnification.
 
(a) Except with respect to a matter for which Licensor is obligated to indemnify
Licensee under this Agreement, Licensee hereby agrees to indemnify and hold
harmless Licensor, its officers, directors, employees and agents from and
against any and all claims, suits, losses, damages and/or expenses (including
reasonable attorneys’ fees) which Licensor may incur or be obligated to pay, or
for which Licensor may become liable or be compelled to pay for or by reason of
any acts, whether of omission or commission, that may be committed or permitted
by Licensee, or by any of Licensee’s contractors, agents or employees, in
connection with or related to Licensee’s performance or non-performance under
this Agreement or the manufacture, sale and/or distribution of the Licensed
Articles.  Licensor promptly shall give Licensee written notice of any such
action, claim or proceeding following its receipt of notice
 
14

--------------------------------------------------------------------------------


thereof.  Licensee shall have the opportunity to undertake and to control the
defense and settlement thereof through attorneys selected and paid by Licensee
after notice to and consultation with Licensor and good faith negotiations
relating to alternative counsel if Licensor has reasonable objections to
Licensee’s choice of counsel.  Notwithstanding the foregoing, Licensee shall
not, without the prior consent of Licensor, (which consent shall not be
unreasonably withheld, qualified or conditioned) settle or compromise any claim
or consent to the entry of any judgment which would affect Licensor or the
value, reputation or prestige of the Licensed Property.  Licensor shall
cooperate with Licensee in the investigation, defense and settlement of any such
action, claim or proceeding and shall have the right to participate in (but not
to control) any such defense through counsel of its own choice paid by
Licensor.  If Licensee elects not to undertake the defense of any such claim, it
shall reimburse Licensor for any expenses reasonably incurred by Licensor,
including but not limited to reasonable attorneys, accountants, and other
experts’ fees and expenses, in the investigation, defense and settlement of such
claim and in enforcing its rights pursuant to this Section 11(a), in addition to
any damages ultimately incurred by Licensor.  The foregoing obligation of
Licensee to indemnify and hold harmless Licensor shall include any claims,
causes of action, fines, damages, awards and/or expenses resulting from an
alleged or established defect in an item comprising the Licensed Articles and a
violation of any statute, rule, regulation or ordinance in any jurisdiction
within or outside the Territory regarding the employment or contracting of
minors or children in a manufacturing facility.
 
(b) Licensor hereby agrees to indemnify and hold harmless Licensee, its
officers, directors, employees and agents from and against any and all claims,
suits, losses, damages and/or expenses (including reasonable attorneys’ fees)
which Licensee incurs, or for which Licensee may become liable or be compelled
to pay in any action, claim, or proceeding against Licensee for infringement of
trademark, copyright or other intellectual property rights (other than
infringement of patent rights) or unfair competition occurring as a result of
Licensee’s use of the Licensed Property hereunder; provided (i) Licensor is
given prompt notice of any such action, claim or proceeding; (ii) Licensee has
complied strictly in all respects relevant to the claim with the terms and
conditions of this Agreement pursuant to which the Licensed Property is to be
used and the Licensed Articles are to be manufactured, marketed and sold; and
(iii) if Licensor elects to defend against such an action, claim or proceeding,
Licensee has cooperated fully with Licensor in the defense of any such action,
claim or proceeding.  If Licensor elects to defend any such action, claim or
proceeding in connection with which Licensor shall be obligated to indemnify
Licensee hereunder, Licensor shall engage legal counsel to represent both
Licensee and Licensor.  Licensor shall manage and control the defense of such
action, claim or proceeding, and shall keep Licensee fully informed of all
developments in the matter, including the details of any settlement negotiations
and agreement; but Licensee shall have the right to participate in (but not to
control) any such defense through counsel of its own choice paid by Licensee.
 
(c) The provisions of this Section 11 and Licensee’s obligations hereunder shall
survive the early termination or expiration of the Contract Term.
 
12.   Events of Default; Termination.
 
15

--------------------------------------------------------------------------------


(a) Licensor and Licensee agree that the following shall constitute events of
default by Licensee:
 
(i) if Licensee shall fail to make any payment due Licensor or Licensor’s
Affiliate hereunder within the time periods provided in this Agreement, and if
such failure shall continue for a period of fifteen (15) business days following
written notice of non-payment; or
 
(ii) if Licensee shall fail to deliver to Licensor an updated Annual Sales Plan
on or before the date required by Section 5 hereof; or
 
(iii) if Licensee shall fail to submit, by the date specified in Section 9(c)
hereof, to Licensor for Licensor’s approval samples of each item comprising the
Licensed Articles to be sold by Licensee, together with samples of the
containers, packages, cartons and the like therefor; or
 
(iv) if, as required by Section 6(b), Licensee shall fail to submit to Licensor
for its approval prior to placement thereof copies of all proposed advertising
and promotional materials to be used in connection with the Licensed Articles;
or
 
(v) if a secured party accelerates an obligation of Licensee and notifies
Licensee of its intent to foreclose a security interest in the Licensed
Articles; or
 
(vi) if Licensee fails to manufacture, market, distribute and sell the Licensed
Articles in strict conformity with the Product Specifications and the Corporate
Standards Guide; or
 
(vii) if due to a defect or an error in design, workmanship, labeling or
advertising any item or items comprising the Licensed Articles is or are
recalled or the distribution and sales of such Licensed Articles are prohibited
pursuant to any court order or pursuant to any government issued order, mandate
or doctrine such that in Licensor’s sole judgment the ability of Licensee to
perform fully its obligations under this Agreement has been materially impaired;
or
 
(viii) if Licensee fails to manufacturer, market, distribute and sell the
Licensed Articles substantially in accordance with the terms of the Annual Sales
Plan (recognizing that the Annual Sales Plan is a projection and not a
commitment to achieve specific levels of sales of Licensed Articles); or
 
(ix) Licensee discontinues the distribution of the Licensed Articles for a
period of thirty (30) consecutive days, or sixty (60) days in the aggregate
during any AMR Period during the Contract Term; or
 
(x) if Licensee fails to sell the Licensed Articles only to Customers; or
 
16

--------------------------------------------------------------------------------


(xi) if Licensee breaches in any material respect any representation or warranty
made under this Agreement or fails to satisfy or fully perform in any material
respect any of the other terms, conditions, agreements, covenants or obligations
under this Agreement; or
 
(xii) if Licensee fails to fulfill its obligations under Section 20 of this
Agreement regarding the termination of a contract manufacturer; or
 
(xiii) without the prior written approval of Licensor, if at least fifty-one
percent (51%) of the voting control of Licensee vests in a person or a Company
which itself is reasonably deemed to be a Competitor of Licensor or which is
under the control of a person or Company which is reasonably deemed to be a
Competitor of Licensor;
 
then, upon the occurrence of any of the foregoing events of default, Licensee
shall have committed a material breach of this Agreement and Licensee shall be
in default hereunder.
 
(b) With respect to the events of default other than the events of default in
Sections 12(a)(i), 12(a)(v), 12(a)(vii) and 12(a)(xiii), if after having given
Licensee written notice of such an event of default and Licensee’s having failed
to correct or cure such event of default or take steps reasonably acceptable to
Licensor to cure or correct such event of default within thirty (30) days after
receipt of the notice of default, Licensor, in its sole discretion shall have
the right to pursue any right or remedy it may have at law or equity or
otherwise under this Agreement, and in addition thereto, may terminate the
Contract Term effective upon the date specified in such notice.
 
(c) With respect to the events of default described in Sections 12(a)(i),
12(a)(v), 12(a)(vii) and 12(a)(xiii), Licensor shall not be required either to
provide Licensee with any notice of default or to permit Licensee an opportunity
to correct or cure an event of default, and Licensor may pursue any rights or
remedies it may have at law or equity or under this Agreement including the
termination of the Contract Term; and if Licensor elects to terminate the
Contract Term, Licensor shall give Licensee written notice of termination, and
the Contract Term shall terminate upon the date specified in such notice.
 
(d) Licensor and Licensee agree that, in the event of a default, the damages
that Licensor would sustain as a result thereof would be difficult to ascertain;
and therefore, Licensor and Licensee agree that Licensor in its sole discretion
may elect to receive the total amount of the Annual Minimum Royalty due during
the balance of the Contract Term and retain the right to enforce the indemnities
and other provisions of this Agreement which expressly survive a termination of
this Agreement, as full and complete liquidated damages.  Notwithstanding the
foregoing, in no event shall the foregoing “liquidated damages” provision apply
to or limit the damages recoverable by Licensor with respect to (w) Licensee’s
obligation to indemnify Licensor in accordance with this Agreement; (x)
third-party claims; (y) Licensee’s failure to perform any obligations which, by
the express terms of this Agreement, survive the termination of this Agreement;
or (z) the obligations of the parties pursuant to any other instrument or
agreement executed by the parties in connection with this Agreement.
 
17

--------------------------------------------------------------------------------


(e) Licensee may terminate this Agreement upon thirty (30) days’ advance written
notice to Licensor in the event that Licensor breaches any material
representation, warranty, condition, covenant or obligation made under this
Agreement (a “Licensor Event of Default”), and fails to cure such breach during
such thirty (30) day period.  In the event that Licensee terminates this
Agreement due to a Licensor Event of Default, Licensee shall not be required to
pay to Licensor any additional installment of Annual Minimum Royalty, but shall
remain obligated to pay Licensor (i) all Earned Royalty due with respect to Net
Sales as of the effective date of termination of the Contract Term; (ii) all
royalty due with respect to Net Sales occurring during the Sell-Off Period (as
hereinafter defined); and (iii) all other amounts due Licensor as of the
effective date of termination of the Contract Term.
 
(f) Upon the expiration or early termination of the Contract Term for any reason
whatsoever, and except as provided in Section 13 hereof, all rights in the
Licensed Property automatically shall revert to Licensor, and Licensee
immediately shall cease and, thereafter, refrain from all use of (i) the
Licensed Property (by destroying or returning to Licensor at no cost to Licensor
all materials displaying the Licensed Property, excluding finished goods
comprising the Licensed Articles which shall be handled in accordance with
Section 13 hereof); (ii) any trademarks, designs and patterns which are similar
to the Licensed Marks and the Licensed Designs; and (iii) any containers,
packages, cartons, wrappers, advertising and promotional pieces (in whatever
medium) and all similar materials displaying the Licensed Property.
 
(g) Notwithstanding the early termination or expiration of the Contract Term,
neither Licensor nor Licensee shall be released from any obligation that accrued
prior to the date of expiration or early termination; and Licensor and Licensee
shall remain bound by the provisions of this Agreement which by their terms
impose upon Licensee obligations extending beyond the effective date of early
termination or expiration of the Contract Term.
 
(h) Upon the occurrence of an event of default described in Section 12(a),
Licensor, in its sole discretion and in addition to any other right or remedy it
may have at law or in equity or otherwise under this Agreement, may elect to
suspend rather than terminate the right and license granted hereunder by giving
written notice of such suspension to Licensee, and the right and license granted
hereunder shall be suspended until such time as pursuant to written notice
Licensor reinstates said Licensee rights under this Agreement.  During any such
period of suspension of the licensed rights granted under this Agreement,
Licensee shall cease all advertising, promotion, manufacture and distribution of
the Licensed Articles in the Territory; but Licensee’s obligations to Licensor
under this Agreement shall remain unaffected, including but not limited to
Licensee’s obligations to pay the Annual Minimum Royalty.
 
(i) Within thirty (30) days following the early termination or expiration of the
Contract Term, Licensee shall return to Licensor, and Licensor shall return to
Licensee, all Confidential Information of the other party.
 
(j) Within thirty (30) days following the early termination or expiration of the
Contract Term, upon Licensor’s written request, Licensee shall return to
Licensor all original catalogs, brochures, photographs, computer assisted
designs, “chromes,” digital electronic images
 
18

--------------------------------------------------------------------------------


and files and any other materials fixed or embodied in any form or medium
whatsoever, and all copies, abstracts, summaries, derivations or compilations
thereof, which were furnished to Licensee or which were created or developed by
Licensee during the Contract Term using materials supplied by Licensor and with
respect to which Licensor owns, controls or claims exclusive proprietary rights
therein.
 
13.   Inventory at License Termination or Expiration.
 
(a) At least sixty (60) days prior to the expiration of the Contract Term, or
within fifteen (15) days following the effective date of any early termination
of the Contract Term, Licensee shall provide to Licensor a detailed written
report describing the type, quantity and location of each product comprising the
Licensed Articles (the “Inventory Report”).  Specifically, the Inventory Report
shall identify which Licensed Articles are finished goods ready to be shipped to
Customers; which are sold goods shipped to Customers but for which Licensee has
not received payment; which are work-in-progress goods subject to
non-cancellable manufacturing orders which at some future date will be delivered
to Licensee, and which are subject to binding purchase orders from customers
(collectively, “Termination Inventory”).
 
(b) All sales of Licensed Articles pursuant to Customer orders received by
Licensee before the effective date of the early termination or expiration of the
Contract Term, but with respect to which the Licensed Articles have not been
shipped or billed prior to the effective date of early termination or
expiration, nevertheless shall be deemed Net Sales occurring prior to the
effective date of early termination or expiration of the Contract Term.  Thus,
Licensee shall pay Earned Royalty with respect to all such Net Sales.
 
(c) Upon the early termination or expiration of the Contract Term, Licensee
shall have two hundred and seventy (270) days from the date on which termination
or expiration becomes effective (the “Sell-Off Period”) to sell within the
Distribution Channels all Termination Inventory provided in the case of early
termination, the termination has not been caused by Licensee’s failure to
manufacture and sell the Licensed Articles in strict compliance with the Product
Specifications, the Corporate Standards Guide and/or the Product Approval Form
and provided further that the selling prices for such Licensed Articles are at
least equal to sixty percent (60%) of the established selling prices for the
Licensed Articles prior to the date of termination or expiration.  At the
conclusion of the Sell-Off Period, a duly authorized officer of Licensee shall
certify in writing to Licensor that all the Licensed Articles either have been
sold in compliance with the provisions of this Section 13 or destroyed.  With
this certification, Licensee shall pay Licensor a royalty of [***] of the sales
price of the Termination Inventory sold during the Sell-Off Period.
 
(d) Notwithstanding the early termination or expiration of the Contract Term,
during the Sell-Off Period all the terms and conditions set forth in this
Agreement shall remain in full force and effect.
 
14.   Ownership of Licensed Property.
 
19

--------------------------------------------------------------------------------


(a) Licensee acknowledges that, as between Licensee and Licensor, Licensor shall
be deemed to be the owner of all right, title and interest in and to the
Licensed Property in any and all forms or embodiments thereof; the owner of all
right, title and interest in and to the trademark and copyright registrations of
the Licensed Property existing in the jurisdictions comprising the Territory as
well as any pending applications to register the Licensed Property; and the
owner of the goodwill attached or which shall become attached to the Licensed
Property in connection with the business and goods in relation to which the
Licensed Property has been, is and shall be used.  Sales of the Licensed
Articles by Licensee shall be deemed to have been sales made by Licensor for
purposes of trademark rights and registration, and all uses of the Licensed
Marks by Licensee shall inure to the benefit of Licensor.  Licensee shall not,
at any time, do or permit to be done any act or thing which may in any way
adversely affect any rights of Licensor in and to the Licensed Property or any
registrations thereof or which, directly or indirectly, may reduce the value of
the Licensed Property or detract from its reputation.
 
(b) At Licensor’s request, Licensee shall execute any documents reasonably
required by Licensor to confirm Licensor’s ownership of all rights in and to the
Licensed Property, any registrations thereof and the respective rights of
Licensor and Licensee pursuant to this Agreement.
 
(c) Licensee never shall challenge Licensor’s deemed ownership of, or the
validity of, the Licensed Property or any applications for registrations
thereof, or any trademark or copyright registrations thereof, or any rights of
Licensor therein.
 
(d) It is understood and agreed that nothing in this Agreement will be deemed in
any way to constitute an assignment by Licensor of the Licensed Property or of
any rights therein, or to give Licensee any right, title or interest in and to
the Licensed Marks and the Licensed Designs (except the right to make use
thereof as herein provided), or to lessen or affect the rights of Licensor to
enjoin or obtain any other relief against any acts of trademark or copyright
infringement, misuse of the Licensed Property or unfair competition committed by
a third party or by Licensee.  The parties hereto agree to do all that is
necessary to insure the continued and future validity of all trademark and
copyright registrations of the Licensed Property, and it is understood and
agreed that all proprietary rights therein shall remain in Licensor.
 
15.   Licensor’s Other Business.  It is understood that Licensor is using and
may hereafter use, or license others to use, the Licensed Property, or any other
trademarks, designs or trade names associated with the Licensed Property in
connection with the manufacture, marketing, sale and distribution of products
other than Articles to any customer or customers, including the Customers,
within or outside the Territory.
 
16.   Non-Agency.  It is understood that Licensee is only a licensee of Licensor
and that neither Licensee nor Licensor will act as the agent or representative
of the other.  Neither Licensee nor Licensor will enter into any agreement or
incur any obligation on behalf of the other or commit the other to any third
party in any other manner without the other’s prior written consent.  The
relationship between Licensor and Licensee is that of independent
contractors.  No fiduciary or quasi-fiduciary relationship does or shall exist
between the parties by reason of or in
 
20

--------------------------------------------------------------------------------


connection with this Agreement and each of the parties hereby irrevocably waives
any and all claims and causes of action against the other for the breach of any
fiduciary or quasi-fiduciary duty arising out of or in connection with this
Agreement or any performance or non-performance by the parties hereunder.
 
17.   Notices and Payments.
 
(a) All notices, demands and requests which may be given or which are required
to be given by either party to the other shall be in writing unless otherwise
specified herein.  Except with respect to a notice of default, any legal notice
or other communication required or permitted under this Agreement shall be
considered given when delivered (or when delivery thereof is refused) via
certified mail, return receipt requested, by overnight courier next business day
delivery signed receipt requested, or by facsimile transmission provided the
facsimile transmission is sent during regular business hours on a business day,
written confirmation of successful transmission and receipt is received by the
sender, and a copy of the facsimile transmission is also sent via overnight
courier as set forth above, addressed to the parties at the following addresses
(or at such other address as a party may specify by notice to the other):
 
To Licensor at:


Laura Ashley, Inc.
7000 Regent Parkway
Fort Mill, South Carolina 29715
Attn: Penne Cairoli, General Manager
Telephone No. (803) 396-7702
Facsimile No. (803) 396-7791


With a copy to:


George T. Mann, Esq.
Allman Spry Leggett & Crumpler, P.A.
380 Knollwood Street, Suite 700
Post Office Drawer 4129
Winston-Salem, North Carolina 27113-5129
Telephone No. (336) 722-2300
Facsimile No. (336) 722-8720


To Licensee at:


Signature Eyewear, Inc.
498 North Oak Street
Inglewood, CA 90302
Attn: Michael Prince, Chief Executive Officer
Telephone No. (310) 330-2733
Facsimile No. (310) 330-2770


21

--------------------------------------------------------------------------------


Any notice under this Agreement, other than a notice of default, may be given by
a party’s legal counsel, and such notice shall have the same effect hereunder as
if given by that party.
 
(b) A notice of default may be given only by overnight courier, next business
day delivery, signed receipt required, to a party at the address specified
herein.
 
18.   No Assignment; No Sublicense; Binding Effect.
 
(a) Licensor in its sole discretion may assign this Agreement and Licensor’s
rights and duties hereunder to any entity, including Laura Ashley Limited, and
Licensee hereby consents to such an assignment and agrees to execute any and all
documents necessary to complete such an assignment; provided any such assignment
shall not impair Licensee’s ability to exercise the rights granted under this
Agreement.
 
(b) Except with respect to independent contractors engaged by Licensee in
accordance with Section 20 of this Agreement, and as otherwise permitted
hereunder, Licensee shall have no right to assign, sell, transfer, sublicense,
delegate or otherwise dispose of, whether voluntarily or involuntarily, by
operation of law or otherwise, this Agreement or any of Licensee’s rights,
duties or obligations under this Agreement (a “Transfer”) without the prior
written consent of Licensor, which may be withheld in Licensor’s sole
discretion.  Any attempted or purported Transfer other than in strict compliance
with the foregoing shall be a material breach of this Agreement and shall be
null and void and of no legal effect.  Notwithstanding the foregoing: (i)
Licensee may merge or consolidate with a Company provided, however, that the
foregoing shall not abrogate or impair Licensor’s rights under Section 12 of
this Agreement if a result of such merger or consolidation an event of default
would be deemed to have occurred under Section 12(a)(xiii) of this Agreement;
and (ii) after giving Licensor at least thirty (30) days prior written notice of
its intention, Licensee may effect a Transfer to a third party which purchases
or otherwise acquires all or substantially all Licensee’s business or assets,
provided that following such a Transfer the transferee or an Affiliate will not
in Licensor’s sole judgment be deemed to be a Competitor and provided further
that the third party transferee has the capability, in Licensor’s reasonable
judgment, to fulfill Licensee’s obligations under this Agreement.
 
(c) This Agreement shall inure to the benefit of and shall be binding upon the
parties, Licensee’s permitted successors and assigns, and Licensor’s successors,
transferees and assigns.
 
19.   Arbitration.  Except as otherwise specifically set forth in this
Agreement, any and all disputes, controversies and claims arising out of or
relating to this Agreement or concerning the respective rights or obligations
hereunder of the parties hereto, except disputes, controversies and claims
relating to or affecting in any way (a) the ownership of or the validity of the
Licensed Property or any registrations thereof, or any applications for
registrations thereof (hereinafter referred to as “Licensed Property Disputes”);
or (b) the amount or payment of any sums due Licensor under this Agreement,
including but not limited to Annual Minimum Royalty, Earned Royalty and any
liquidated damages due Licensor as a result of a breach of the terms of this
 
22

--------------------------------------------------------------------------------


Agreement by Licensee; (c) a claim by Licensor that Licensee’s use of the
Licensed Property exceeds the grant of the right and license set forth in this
Agreement; or (d) a claim by either party that a breach has or is about to occur
of a party’s obligation of confidentiality under this Agreement, shall be
settled and determined by final and binding  arbitration by a single arbitrator
selected in accordance with and subject to the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”) then in effect.  The location for
such arbitration shall be Charlotte, North Carolina.  Discovery as permitted by
the Federal Rules of Civil Procedure then in effect will be allowed in
connection with the arbitration but limited to the production of such documents
and the taking of such depositions as the arbitrator determines are reasonably
necessary to the resolution of the controversy, claim or dispute.  The
arbitrator shall be instructed to render a decision within thirty (30) calendar
days of the close of the arbitration hearing.  The arbitrator shall have the
power to award specific performance or injunctive relief and reasonable
attorneys’ fees and expenses to any party in any such arbitration.  The
arbitrator also shall have the power to award to a party to this Agreement (the
“Claiming Party”) which successfully prosecutes a claim against the other party
hereto (the “Defaulting Party”) for failing to perform its obligations under
this Agreement (a “Default”) actual damages incurred by the Claiming Party as
the result of the Default, specifically including a Default by the Licensee
under Section 9 of this Agreement.  However, in any arbitration proceeding
arising under this Agreement, the arbitrator shall not have the power to change,
modify or alter any express condition, term or provision of this Agreement, and
to that extent the scope of their authority is limited.  The arbitration award
shall be final and binding upon the parties and judgment thereon may be entered
in any court having jurisdiction thereof.  The service of any notice, process,
motion or other document in connection with an arbitration under this Agreement
or for the enforcement of any arbitration award hereunder may be effectuated in
the manner in which notices are to be given to a party pursuant to Section 17
above.  During any arbitration proceedings, the parties shall continue to
fulfill their respective obligations under this Agreement, including in
particular Licensee’s obligation to make payments to Licensor in accordance with
this Agreement.  The fact that arbitration is commenced and underway will not
impair the exercise of any termination rights under this Agreement.  Since this
Agreement deals with a transaction involving commerce as defined in the Federal
Arbitration Act, 9 U.S.C. §1, et. seq., the provisions of that statute apply to
this Agreement.  The obligations of the parties to arbitrate certain disputes,
controversies and claims pursuant to this Section 19 shall survive the early
termination or expiration of the Contract Term.
 
20.   Contract Manufacturers.
 
(a) Licensee shall have the right, but only with the prior written approval of
Licensor on a case-by-case basis, to arrange with another party to manufacture
the Licensed Articles or components of the Licensed Articles for the exclusive
sale, use and distribution by Licensee.  Following approval by Licensor,
Licensee shall enter into a written agreement with each such manufacturer using
the form agreement attached hereto as Appendix E, or a comparable form agreement
which incorporates all the provisions for the protection of the rights of
Licensor set forth in the form agreement attached hereto as Appendix
E.  Licensee shall furnish Licensor within thirty (30) days of its execution a
copy of each agreement with such manufacturers.
 
23

--------------------------------------------------------------------------------


(b) Licensee agrees strictly to enforce against its contract manufacturers all
the provisions which are required to be included in the contract manufacturing
agreements for the protection of Licensor; to advise Licensor of any material
violations thereof by the contract manufacturers and of corrective actions taken
by Licensee and the results thereof; and at the request of Licensor, to
terminate such an agreement with any manufacturer which violates any of such
provisions for the protection of Licensor.  If Licensee fails to exercise such
termination rights by giving written notice to the manufacturer in question
within twenty (20) days after being requested to do so in writing by Licensor,
Licensee shall have committed an event of default as contemplated by Section
12(a)(x) hereof.
 
(c) Licensee covenants on its own behalf (and will use commercially reasonable
efforts to ensure that its contract manufacturers comply with the following):
 
(i) Licensee will not use child labor in manufacturing, packaging or
distributing the Licensed Articles.  The term “child” refers to any individual
younger than the age for completing compulsory education, but in no case shall
any child younger than 15 years of age be employed in the manufacturing,
packaging or distribution of the Licensed Articles.
 
(ii) Licensee will provide its employees with a safe and healthy workplace in
compliance with all applicable laws.  Licensee will provide Licensor with all
information Licensor may request about manufacturing, packaging or distribution
facilities for the Licensed Articles.
 
(iii) Licensee only will employ individuals whose presence is voluntary.
Licensee will not use prison labor, and will not utilize corporal punishment or
other forms of mental or physical coercion as a form of discipline of employees.
 
(iv) Licensee will comply with all applicable wage and hour laws, including
minimum wage, overtime and maximum work hours.  Licensee will utilize fair
employment practices as defined by applicable laws.
 
(v) Licensee will not discriminate in hiring and employment practices on grounds
of race, religion, national origin, political affiliation, sexual preference or
gender.
 
(vi) Licensee will comply in all material respects with all applicable
environmental laws.
 
21.   Protection of Licensed Property.
 
(a) A party promptly shall notify the other of any assertion that the
manufacture and sale in the Territory of one or more items comprising the
Licensed Articles or use of the Licensed Property hereunder allegedly infringes
the rights of a third party and will consult to determine the course of action
to be followed in response to said assertion.  Licensor does not undertake and
shall have no obligation, but nevertheless shall be entitled, to defend any
 
24

--------------------------------------------------------------------------------


lawsuit brought for alleged infringement of trademarks or copyrights owned by a
third party or unfair competition with a third party when the basis of the claim
is related to Licensee’s use of the Licensed Property provided that this shall
not abrogate or impair Licensor’s obligation to indemnify Licensee in accordance
with Section 11(b) hereof.  In the event Licensor elects to defend such a
lawsuit, at Licensor’s expense Licensee shall cooperate in the defense of any
third party claim based upon infringement or other violation of that third
party’s intellectual property rights to the extent that such a claim asserts
that activities under this Agreement violated that third party’s
rights.  Without limiting the foregoing, Licensee’s cooperation shall include
(i) making available to Licensor such documents and/or witnesses as may be
within the control of Licensee; (ii) making available to Licensor at reasonable
times and for reasonable periods such of Licensee’s personnel as may be helpful
in identifying defenses and counterclaims in any such action; (iii) through
Licensee’s counsel, aiding Licensor and its counsel in identifying, developing
and presenting all such defenses and counterclaims; and (iv) if requested by
Licensor, joining with Licensor as a party in the lawsuit. Licensor in its sole
discretion shall be entitled to settle any such lawsuit in any manner which, in
Licensor’s sole judgment, is appropriate provided that the costs associated with
any such settlement shall be paid solely by Licensor; and Licensee reasonably
shall cooperate and comply with such acts as shall be required of Licensee to
accomplish settlement.  In the event that in Licensee’s reasonable judgment the
proposed settlement materially shall impair Licensee’s performance under this
Agreement, or impose such additional royalty or capital or operational costs or
expenses that Licensee shall determine that performance under this Agreement
shall no longer be commercially practical, Licensee may condition its
participation in the settlement upon Licensor’s agreeing to terminate this
Agreement and the right and license granted hereunder with respect to all or
some of the Licensed Articles.
 
(b) If Licensee learns of any use by any person of a trademark similar to the
Licensed Marks, or of a design similar to the Licensed Designs, it promptly
shall notify Licensor and, if requested by Licensor, shall join with Licensor at
Licensor’s expense in such action as Licensor in its discretion may deem
advisable for the protection of Licensor’s rights.  The proceeds of any
settlement of or recovery from any such action shall belong entirely to
Licensor. Licensee shall have no right to take any action with respect to the
Licensed Property without Licensor’s prior written approval.
 
22.   Miscellaneous.
 
(a) Licensee shall not give away or sell Licensed Articles in connection with
any tie-in or promotional campaign relating to products other than the Licensed
Articles without the prior written consent of Licensor.
 
(b) This Agreement shall be construed and interpreted in accordance with the
laws of the State of South Carolina applicable to agreements made and to be
performed in said state, except that the federal laws of the United States shall
apply with respect to disputes involving Licensor’s rights in the Licensed
Property.  Notwithstanding anything to the contrary herein, Licensed Property
Disputes shall be brought and determined only in the federal courts, and each
party hereto consents to the jurisdiction of such courts with respect to all
Licensed Property Disputes.
 
25

--------------------------------------------------------------------------------


(c) In any judicial or arbitration proceeding between the parties hereto
regarding the terms or performance of this Agreement, including but not limited
to any action to collect money owed pursuant to this Agreement, the prevailing
party shall be entitled to receive its costs and expenses incurred in connection
with such proceeding, including reasonable attorneys’ fees.
 
(d) The language of this Agreement shall be construed according to its fair
meaning and not more strictly against any one party than the other.  The
appendices, exhibits, addenda and riders (if any) attached to this Agreement are
a part of this Agreement, which together with the terms of this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof.  Except as otherwise expressly provided herein, there are no
other oral or written agreements, understandings, representations or statements
relating to the subject matter of this Agreement that either party may or does
rely on or that will have any force or effect.  Nothing in this Agreement shall
be deemed to confer any rights or remedies on any person or legal entity not a
party hereto.  This Agreement shall not be modified or amended, or any
obligation of a party hereunder waived or modified in any way, except by written
agreement signed by both parties.
 
(e) No waiver by either party, whether express or implied, of any provision of
this Agreement, or of any breach or default thereof, shall constitute a
continuing waiver of such provision or of any other provision of this
Agreement.  Acceptance of payments by Licensor shall not be deemed a waiver by
Licensor of any violation of or default under any of the provisions of this
Agreement by Licensee.
 
(f) If any provision or any portion of any provision of this Agreement shall be
held to be void or unenforceable, the remaining provisions of this Agreement and
the remaining portion of any provision held void or unenforceable in part shall
continue in full force and effect.
 
(g) Section headings contained in this Agreement are for convenience only and
shall not be considered or used in construing the meaning of the terms
hereof.  The word “including” shall be construed to include the words “without
limitation.”
 
(h) Appendices A through E and Exhibits 1, 2, 3 and 4 attached hereto are
intended by the parties to be a part of this Agreement and therefore are
incorporated herein by reference.
 
(i) Notwithstanding the parties’ obligations hereunder with respect to
Confidential Information, Licensee acknowledges that it may be necessary to file
or record a copy or a summary of this Agreement with governmental authorities in
certain jurisdictions comprising the Territory, and Licensee hereby consents to
such filing and authorizes Licensor to take all actions Licensor deems necessary
to comply with such filing or recordation requirements.
 
(j) Each party to this Agreement expressly recognizes that this Agreement
results from a negotiation process in which each party had the opportunity to be
and/or was represented by counsel and contributed to the drafting of this
Agreement.  Given this fact, no legal or other presumptions against the party
drafting this Agreement concerning its construction,
 
26

--------------------------------------------------------------------------------


interpretation or otherwise, shall accrue to the benefit of any party to this
Agreement, and each party expressly waives the right to assert such a
presumption in any proceedings or disputes connected with, arising out of or
involving this Agreement and the right and license granted hereunder.
 
(k) By separate agreement between Laura Ashley Limited, assignee of Laura Ashley
Manufacturing B.V., and Signature Eyewear, Inc., fka USA Optical Distributors,
Inc., the Original Agreement is being terminated as of the Effective Date.  It
is the intention of the parties hereto that this Agreement shall replace the
Original Agreement; provided however that all obligations of the parties under
the Original Agreement which were intended to survive the termination or
expiration of the Original Agreement shall remain in full force and effect.
 
23.   Limitation on Damages.  Except as provided otherwise in this section,
neither party to this Agreement shall be liable to the other, including pursuant
to a party’s indemnification obligation hereunder, for any indirect, incidental,
consequential, exemplary, punitive or special damages or for a loss of income,
profit or savings of any party, including third parties.  The foregoing
limitation on damages shall apply regardless of whether the claim resulting in
damages due is based upon contract, equity, negligence, intended conduct, tort
or otherwise (including as a result of breach of warranty, negligence and strict
liability in tort).  The foregoing limitation on damages shall not apply with
respect to (a) any indemnification which may become due Licensee under this
Agreement regarding a third party claim for trademark infringement or other
violation of third party intellectual property rights for which pursuant to
statute lost profits and indirect, consequential or incidental damages are
awarded; (b) any damages sustained by Licensor as a result of Licensee’s sale of
defective Licensed Articles which cause bodily injury to third parties; and (c)
any damages sustained by either party as a result of a party’s breach of its
confidentiality obligations hereunder.  Each party has a duty to mitigate the
damages that would otherwise be recoverable from the other pursuant to this
Agreement by taking appropriate and reasonable actions to reduce or limit the
amount of such damages.
 
24.   Force Majeure. Except for the payment of money, neither party will be
liable to the other for any failure or delay in performance under this Agreement
which is due, in whole or in part, directly or indirectly, to any contingency,
delay, failure, or cause of any nature beyond the reasonable control of such
party, including, without in any way limiting the generality of the foregoing,
fire; explosion; earthquake, storm, flood or other weather related event;
unavailability of necessary utilities, components, or raw materials; strike,
lockout or activities of a combination of workmen or other labor difficulties;
war, act of terrorism, insurrection or  riot; act of God; application of any
law, act, order, export control regulation, proclamation, decree, regulation,
ordinance, or instructions of government or other public authorities; or
judgment or decree of a court of competent jurisdiction (not arising out of
breach of this Agreement).  In the event of the happening of such a cause, the
party whose performance is so affected shall give prompt, written notice to the
other party, stating the period of time the failure to perform is expected to
continue.  Such delay will not be excused under this section for more than
ninety (90) days.
 
25.   No Franchise Relationship. Each of the parties agrees that by entering
into this Agreement it is not their intention to create a franchise relationship
between them, and this
 
27

--------------------------------------------------------------------------------


Agreement and the right and license granted hereunder should not be interpreted
as creating a franchise, business opportunity, dealership or similar
relationship under any state or federal statute.  To the extent the
circumstances of the licensing relationship between the parties hereto may be
characterized as a franchise, business opportunity, dealership or similar
relationship, that result is unintended and disavowed by the parties
hereto.  Accordingly, each party hereby waives any defense and releases any
claim it may have against the other arising under any state or federal
franchise, business opportunity, dealership, or similar relationship law or
regulation.
 
26.   Confidentiality.
 
(a) In connection with this Agreement, each party will be provided, and will
have access to, certain Confidential Information of the other party.  Each party
acknowledges and understands that the other party's Confidential Information is
a valuable asset and property of such other party, and that such other party
could suffer irreparable harm from the disclosure of all or any of such
Confidential Information to other persons.  Accordingly, each party agrees, on
behalf of itself and its directors, officers, employees, agents and advisors
(collectively, “Representatives”), during the Contract Term and for a period of
five (5) years following its early termination or expiration, (i) to hold all of
such other party's Confidential Information in strict confidence, (ii) not to
disclose any of such Confidential Information to third parties without the
specific prior written consent of such other party, and (iii) not to use any
such Confidential Information except for purposes reasonably related to the
performance of its obligations and the protection of its rights under this
Agreement.  Each party shall be responsible for, and shall indemnify and hold
the other party harmless from, any losses and costs incurred or suffered by such
other party arising or resulting from the breach of these covenants by such
party or any of its Representatives.  Furthermore, each party hereto
acknowledges that in the event of a breach by one of them of the confidentiality
obligations set forth herein the other party will suffer irreparable harm and
therefore each party hereto now consents to the immediate issuance of an order
in a court having jurisdiction over the parties and the subject matter of this
Agreement prohibiting the breaching party from any further disclosures of
Confidential Information.
 
(b) If a party or any of its Representatives is legally required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other party, such party shall promptly notify the other party
of such requirements so that the other party may seek an appropriate protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement.  If such protective order or other remedy is not obtained, or
that party grants a waiver hereunder, such other party or its Representative may
furnish that portion (and only that portion) of the Confidential Information
which such party or its Representative is legally compelled to disclose, and
such party shall use its best efforts to obtain reliable assurance that
confidential treatment will be accorded any Confidential Information so
furnished.  In no event shall a party or any of its Representatives oppose any
action by the other party to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information.
 
(c) Each party agrees, on behalf of itself and its Representatives, and except
as provided in Sections 26(d) and 26(e), (i) to hold all Confidential Agreement
Information in strict
 
28

--------------------------------------------------------------------------------


confidence, (ii) not to disclose any Confidential Agreement Information to third
parties without the specific prior written consent of such other party, and
(iii) not to use any Confidential Agreement Information except for purposes
reasonably related to the performance of its obligations and the protection of
its rights under this Agreement.  Each party shall be responsible for, and shall
indemnify and hold the other party harmless from, any losses and costs incurred
or suffered by such other party arising or resulting from the breach of these
covenants by such party or any of its Representatives.  Furthermore, each party
hereto acknowledges that in the event of a breach by one of them of the
confidentiality obligations set forth herein the other party will suffer
irreparable harm and therefore each party hereto now consents to the immediate
issuance of an order in a court having jurisdiction over the parties and the
subject matter of this Agreement prohibiting the breaching party from any
further disclosures of Confidential Agreement Information.
 
(d) Licensor understands that Licensee is a “reporting company” under the
Securities Exchange Act of 1934, as amended, and that as a reporting company,
Licensee has certain public disclosure obligations with respect to its business
and operations that may include disclosure of the terms and conditions of this
Agreement (including filing a copy of this Agreement with the Securities and
Exchange Commission or other regulatory authority), and matters pertaining to
this Agreement, such as revenues from the sale of Licensed
Articles.  Notwithstanding anything in this Agreement to the contrary, Licensee
may make such disclosures of Confidential Agreement Information if and to the
extent Licensee believes necessary or appropriate to satisfy its public
disclosure obligations and/or satisfy the needs of the investment
community.  Notwithstanding the foregoing, Licensee and Licensor shall maintain
the royalty rate, the annual minimum royalty and the advertising expenditure
minimum confidential (unless such disclose is compelled by the SEC or other
regulatory authority), and if Licensee determines that it should file a copy of
this Agreement with the Securities and Exchange Commission or other regulatory
authority, it will endeavor to seek confidentiality of such terms and such other
terms and provisions as Licensee desires to protect as confidential consistent
with the rules and regulations of the Securities and Exchange Commission or
other regulatory authority.  Any information regarding the terms and conditions
of this Agreement and matters pertaining to this Agreement shall not be
considered “Confidential Agreement Information” following the public disclosure
of such information in the manner contemplated by this Section 26(d).
 
(e) Notwithstanding the provisions of this Section 26, either party may disclose
Confidential Agreement Information to any of the following Companies provided
that they are bound by written agreement or are otherwise obligated to maintain
such information as confidential:  (i) Companies who have provided or propose to
provide equity or debt financing to such party or its affiliates; (ii) potential
acquirers of such party (by merger, purchase of assets, purchase of securities
or otherwise) and their attorneys, auditors and consultants; (iii) parties with
whom such party proposes to merge or consolidate; (iv) such party’s auditors,
attorneys and financial advisors; and (v) underwriters and brokers and financial
advisors engaged, or proposed to be engaged, by such party in connection with a
financing, acquisition, sale, merger, reorganization or other material corporate
transaction.
 
29

--------------------------------------------------------------------------------


 
27.   Licensee’s Performance After Effective Date.  Licensor and Licensee agree
that subsequent to the Effective Date Licensee substantially has complied with
the terms and conditions of this Agreement, including in particular all payment
obligations; and as of the date of this Agreement, Licensee is not in default
under this Agreement..
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30

--------------------------------------------------------------------------------


  [SIGNATURE PAGE TO LICENSE AGREEMENT]
 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 
LICENSOR:


LAURA ASHLEY, INC.


 
By:  /s/ Paul Ng

--------------------------------------------------------------------------------

Paul Ng, Chief Operating Officer




By:  /s/ Penne Cairoli

--------------------------------------------------------------------------------

Penne Cairoli, General Manager


 




LICENSEE:


SIGNATURE EYEWEAR, INC.


 
By:  /s/ Michael Prince

--------------------------------------------------------------------------------

Michael Prince, Chief Executive Officer

 
 
31

--------------------------------------------------------------------------------


Appendix A
 
LICENSED MARKS AND LICENSED DESIGNS
 


 
I.            LICENSED MARKS
 
A.
 
Logo [laura-ashley.jpg]
 
B.
 
LAURA ASHLEY AND SPRIG OVAL DEVICE
 
Logo [logo.jpg]
 
II.           LICENSED DESIGNS
 
All original decorative graphic designs (both two and three dimensional),
surface prints, shapes and patterns, embodied in any form whatsoever, owned or
available for licensing by Laura Ashley, Inc. in various jurisdictions around
the world whether or not protected and/or registered under applicable
intellectual property laws.
 


 

 

 

--------------------------------------------------------------------------------


Appendix B
 
 DISTRIBUTION CHANNELS
 
1.  
Specialty stores, department stores and other middle and high end retailers
which Licensor in its sole discretion approves as being consistent with the
“Laura Ashley image, excluding specifically (a) E-commerce (provided, however,
Licensee may promote, offer and sell the Licensed Articles using Internet web
sites which (i) specifically have been approved in advance in writing by
Licensor, and (ii) are operated by or on behalf of and in the name of Licensee
and/or a Customer); and (b) mass merchants, discount stores and warehouse clubs,
as those latter three categories of stores are commonly categorized in the
industry.  Licensor reserves the right to disapprove any retailer which Licensor
in its sole discretion reasonably determines to be unsuitable for the sale or
distribution of Licensed Articles for any reason, including but not limited to
because it projects an image inconsistent with the “Laura Ashley image.”  In the
event Licensor disapproves a retailer, Licensee immediately shall discontinue
selling Licensed Articles to that retailer (except pursuant to binding
non-cancelable obligations), and the failure of Licensee to do so within ten
(10) days following receipt of written notice of such disapproval from Licensor
shall constitute an event of default under Section 12(a) of this Agreement.

2.  
Opticians, optometrists, ophthalmologists, and optical laboratories

3.  
Optical chains (e.g. Pearle Vision, Lenscrafters, Eye Care Centers of America,
Inc.)

4.  
Distributors who sell to the channels described in 1 and 2 above.

5.  
Licensor’s owned stores and franchisees



 


 

 

 

--------------------------------------------------------------------------------


  Appendix C
 
LICENSED ARTICLES
 
Ophthalmic frames for prescription eyeglasses, sunglasses, non-prescription
readers, eyeglass cases and other accessories and related items.
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


Appendix D
 
CORPORATE STANDARDS GUIDE
 
Provided separately to Licensee
 


 

 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


Appendix E
 
CONTRACT MANUFACTURING AGREEMENT
 
AN AGREEMENT by and between SIGNATURE EYEWEAR, INC. (the “Licensee”) and
_________________ (the “Manufacturer”) dated this the ____ day of ______, 2_____
(the “Effective Date”).
 
WHEREAS, the Licensee has entered into a license agreement with Laura Ashley,
Inc. (the “Licensor”) dated ___________, 2____, pursuant to which the Licensee
has been authorized to have certain products displaying the Licensor’s
trademarks manufactured by the Licensee (the “License Agreement”).  Unless
otherwise defined herein, all capitalized terms herein shall have the meanings
set forth in the License Agreement.
 
1.            In order to induce the Licensor to consent to the manufacture of
the Licensed Articles by the Manufacturer, and in consideration of Licensee’s
appointment of the Manufacturer as a contract manufacturer of Licensed Articles
under the License Agreement, the Manufacturer agrees as follows:
 

 
 (a) Manufacturer will manufacture the Licensed Articles in strict compliance
with the Product Specifications.

 

 
(b) Manufacturer will not manufacture the Licensed Articles for anyone but the
Licensee, will invoice only the Licensee and will not ship to anyone other than
the Licensee or the Customers.

 

 
 (c) Manufacturer will not subcontract production of the Licensed Articles
without the prior written consent of the Licensee.

 

 
 (d) Manufacturer will not manufacture merchandise utilizing any of the Licensed
Property other than the Licensed Articles.

 

 
(e) After receiving reasonable prior notice from the Licensee, the  Manufacturer
will permit an authorized representative of the Licensor to inspect its
activities and premises and take samples of the Licensed Articles.

 
 
(f) Manufacturer will not use child labor in the manufacturing, packaging or
distribution of Licensed Articles.  The term “child” refers to a person younger
than the age for completing compulsory education, but in no case shall any child
younger than 15 years of age be employed in the manufacturing, packaging, or
distribution of the Licensed Articles.

 

 
(g) Manufacturer will provide employees with a safe and healthy workplace in
compliance with all applicable laws.

 

 
(h) Manufacturer will provide Licensee with all information Licensee may request
about manufacturing, packaging or distribution facilities for the Licensed
Articles.

 

--------------------------------------------------------------------------------



 
(i) Manufacturer will only employ persons whose presence is voluntary.

 
 
(j) Manufacturer will not use prison labor, or corporal punishment or other
forms of mental or physical coercion as a form of discipline of employees.

 

 
(k) Manufacturer will comply with all applicable wage and hour or similar laws,
including minimum wage, overtime and maximum work hours.

 
 
(l) Manufacturer will utilize fair employment practices as defined by applicable
laws.

 
 
(m) Manufacturer will not discriminate in hiring and employment practices on
grounds of race, religion, national origin, political affiliation, sexual
preference or gender.

 
 
(n) Manufacturer will comply with all applicable environmental laws.

 
2.            During the term of the License Agreement and for a period of two
(2) years thereafter, the Manufacturer will not publish or cause the publication
of pictures or representations of the Licensed Articles in any publication or
promotional material, advertise the fact that it is or was permitted to
manufacture the Licensed Articles or refer to the Licensee or the Customers by
name in any publication or promotional material.
 
3.             Upon expiration or early termination of the License Agreement, or
upon notification by the Licensor of a breach of this Agreement or the License
Agreement by the Licensee, the Manufacturer, the Manufacturer will immediately
cease all manufacturing, shipment and sales of the Licensed Articles and
discontinue its use of any copyrighted materials associated with the Licensed
Articles or other materials displaying the Licensed Property, including but not
limited to, packaging, shipping containers and advertisements.  The Manufacturer
shall dispose of all Licensed Articles and copyrighted materials associated with
the Licensed Articles or other materials displaying the Licensed Property in
such manner as the Licensor shall instruct.
 
4.             As between the Licensor, the Licensee and the Manufacturer, the
Licensor is the owner of the Licensed Property, and all registrations thereof
and applications to register the Licensed Property in the Territory as well as
in Manufacturer’s country; and the Licensor also owns the goodwill attached or
which shall become attached to the Licensed Property in connection with the
business and goods in relation to which the Licensed Property has been, is and
shall be used.  Sales by the Manufacturer shall be deemed to have been made by
the Licensor for purposes of trademark registration and all uses of the Licensed
Property by the Manufacturer shall inure to the benefit of the Licensor.  The
Manufacturer shall not, at any time, do or permit to be done any act or thing
which may in any way adversely affect any rights of the Licensor in and to the
Licensed Property or any registrations thereof or which, directly or indirectly,
may reduce the value of the Licensed Property or detract from its reputation.
 
5.             At the Licensor’s request and expense, the Manufacturer shall
execute any documents reasonably required by the Licensor to confirm the
Licensor’s ownership of all rights
 

--------------------------------------------------------------------------------


in and to the Licensed Property, any registrations thereof and the respective
rights of the Licensor and the Licensee pursuant to the License Agreement.
 
6.             The Manufacturer never shall challenge the Licensor’s ownership
of, or the validity of, the Licensed Property or any application for
registration thereof or any trademark registration thereof, or any rights of the
Licensor therein.
 
7.             The Manufacturer understands and acknowledges that no provision
set forth here or in the License Agreement shall be deemed to restrict any right
of the Licensor to seek recovery of and receive from the Manufacturer, damages
including actual, incidental and consequential, and such other legal remedies as
the court may deem appropriate for the action or inaction of the Manufacturer
which adversely affects the Licensor’s rights in the Licensed Property, any
registrations thereof or any applications to register the Licensed Property or
any variations thereof.
 
8.             Manufacturer acknowledges and agrees that the Licensor is an
intended third party beneficiary of this Agreement between the Licensee and the
Manufacturer; and the Licensor, acting alone or with the full cooperation of the
Licensee, may enforce the requirements set forth in this Agreement to the full
extent permitted by law or in equity.
 
9.            This Agreement shall be construed and interpreted in accordance
with the laws of the State of South Carolina, United States of America,
applicable to agreements made and to be performed in said state, except that the
federal laws of the United States of America shall apply with respect to
disputes involving Licensor’s rights in the Licensed Property.  Notwithstanding
anything to the contrary herein, Licensed Property Disputes shall be brought and
determined only in the federal courts in the United States of America, and each
party hereto consents to the jurisdiction of such courts with respect to all
Licensed Property Disputes.  With respect to all other disputes under this
Agreement, the parties consent to the jurisdiction of the courts of  South
Carolina.
 
10.           In any judicial proceeding between the parties hereto regarding
the terms or performance of this Agreement, including but not limited to any
action to collect money owed pursuant to this Agreement, the prevailing party
shall be entitled to receive its costs and expenses incurred in connection with
such proceeding, including reasonable attorneys’ fees.
 
11.           This Agreement contains the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof, supersedes
all prior oral or written understandings and agreements relating thereto and may
not be modified, discharged or terminated, nor may any of the provisions hereof
be waived, except by written agreement signed by the parties hereto.
 
12.           No waiver by either party, whether express or implied, of any
provision of this Agreement, or of any breach or default thereof, shall
constitute a continuing waiver of such provision or of any other provision of
this Agreement.
 

--------------------------------------------------------------------------------


 

 

 
LICENSEE:
 
SIGNATURE EYEWEAR, INC.
 
By: _______________________
 
Title: ______________________
 


 
MANUFACTURER:
 
_____________________________
 
By: __________________________
 
Title: _________________________

 
 
 


 

 

 

--------------------------------------------------------------------------------


EXHIBIT 1
 
IMPLEMENTATION SCHEDULE

 
License Effective Date:
 
Initial Term:
 
Extension Term:
 
Initial Annual Sales Plan Due:
 
Samples of Licensed Articles for Approval Due:
 
Product Approval Form:
 
Royalty Payment and Quarterly Report Due:
January 1, 2010
 
December 31, 2011
 
December 31, 2014
 
January 15, 2010 
 
_________________________
 
_________________________
 
April 30
 
July 30
 
October 30
 
January 30

 
 
 
 
 
 
 
 

 

 

--------------------------------------------------------------------------------


EXHIBIT 2
 
LAURA ASHLEY, INC.
 
SAMPLE OF A LICENSED PRODUCT APPROVAL FORM
 
CONCEPT:
PRE-PRODUCTION:
FINAL:

Select approval type: Mark with X
 
REF#:
 
Licensee:
 
Date:                                Ref
No:                                            Ref Name:
Product Description:
 
Product Launch Date:
 
Estimated Launch Quantity:
 
Markets/Distribution:
 
Wholesale & Retail Price:
 
Composition/Fabrication:
 
Proposed Colours:
 
Comments:
____________________________________________________________________________________
LAURA ASHLEY INC.
APPROVED
BY:                                                                                                    DATE:
 
PLEASE FILL IN THE INFORMATION BELOW:
LICENSEE:
SUBMITTED
BY:                                                                                                   DATE:



*THIS FORM, FULLY COMPLETED, IS REQUIRED FOR FINAL APPROVAL. WITH SIGNATURE THIS
FORM AUTHORISES DISTRIBUTION OF LICENSED PRODUCT.
 

--------------------------------------------------------------------------------


EXHIBIT 2
 
LAURA ASHLEY, INC.
 
SAMPLE OF A MARKETING APPROVAL FORM
 


 
Licensee:
Date:                                Program
Name:                                            Ref Name:
Product Description:
 
 
Approval request for:
 
q Label/Packaging
Product Launch Date:
 
q Advertising/Collateral
Publication Date:
Media (i.e. magazine ad, flyer, etc.)
Markets:
 
 
Proposed Colours:
 
Comments:
_______________________________________________________
LICENSOR: LAURA ASHLEY INC.
 
NAME
:                                                                                                                  DATE:
 
PLEASE COMPLETE, SIGN AND DATE AS INDICATED BELOW:
LICENSEE:
     NAME  :                                                                                                                 DATE:


 

 

--------------------------------------------------------------------------------


EXHIBIT 3
 
Laura Ashley, Inc./Signature Eyewear, Inc.
 
Territory
 


 
Argentina
France
Poland
Aruba
Germany
Portugal
Austria
Greece
Russia
Bahamas
Guatemala
South Africa
Barbados
Hungary
Spain
Belgium
India
Sweden
Bolivia
Indonesia
Switzerland
Brazil
Ireland
Thailand
Canada
Israel
Turkey
Cayman Islands
Italy
United Kingdom
Chile
Luxembourg
United States
Colombia
Malaysia
 Venezula
Costa Rica
Mexico
Virgin Islands
(U.S. and British)
Denmark
Netherlands
 
Dominican Republic
Norway
 
Ecuador
Panama
 
Egypt
Peru
 
El Salvador
Philippines
 
Finland
   




 

--------------------------------------------------------------------------------

